Name: Commission Regulation (EEC) No 2897/80 of 10 November 1980 on the supply of common wheat to Ethiopia as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 303/26 Official Journal of the European Communities 12 . 11 . 80 COMMISSION REGULATION (EEC) No 2897/80 of 10 November 1980 on the supply of common wheat to Ethiopia as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/ 80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products ( 6); whereas it is necessary to specify , for the purposes of the Community measure envisaged , the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1870 / 80 ( 2 ), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750 /75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid ( J), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy ( 4), as last amended by Regulation (EEC) No 2543 /73 ( 5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas on 28 May 1980 the Council of the European Communities expressed its intention to grant , under a Community measure , 15 000 tonnes of common wheat to Ethiopia under its 1979/ 80 food-aid programme ; HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 November 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . O OJ No L 184 , 17 . 7 . 1980 , p . 1 . O OJ No L 281 , 1 . 11 . 1975 , p . 89 . ( 4 ) OJ No 106 , 30 . 10 . 1962 , p . 2553 /62 . ( 5 ) OJ No L 263 , 19 . 9 . 1973 , p. 1 . C) OJ No L 192 , 26 . 7 . 1980 , p. 11 . 2 . 11 . 80 Official Journal of the European Communities No L 303 /27 ANNEX A 1 . Programme : 1979/ 80 . 2 . Recipient : Ethiopia . 3 . Place or country of destination : Ethiopia . 4 . Product to be mobilized : common wheat . 5 . Total quantity : 15 000 tonnes . 6 . Number of lots : one . 7 . Intervention agency responsible for conducting the procedure : ONIC , 21 avenue Bosquet, F-75007 Paris . Telex 270 807 . 8 . Method of mobilizing the product : intervention . 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the standard quality for which the reference price is fixed , except that the moisture content shall not exceed 15-5 °/o . 10 . Packaging :  in bags ( l ):  quality of the bags : new jute sacks ; minimum weight 600 g,  net weight of the bags : 50 kg,  marking of the bags in letters at least 5 cm high : 'Common wheat / Gift of the European Economic Community to Ethiopia / For free distribution'. 11 . Port of shipment : a Community port . 12 . Delivery stage : cif . 13 . Port of landing : Assab . 14 . Procedure to be applied in order to determine supply costs : tender. 15 . Deadline for the submission of tenders : 12 noon on 21 November 1980 . 16 . Shipment period : 1 to 31 December 1980 . 17 . Security : 6 ECU/tonne . (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital letter 'R'. No L 303/28 Official Journal of the European Communities 12 . 11 . 80 ANNEXE B  ANHANG B  ALLEGATOB  BIJLAGE B  BILAG B  ANNEX B NumÃ ©ro du lot Port d'embarquement Tonnage Ã mettre en fob Nom et adresse du stockeur Lieu de stockage Nummer der Lose Verschiffungshafen Nach fob zu bringende Menge Name und Adresse des Lagerhalters Ort der Lagerhaltung Numero della partita Porto d' imbarco Tonnellaggio da mettere in fob Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Fob aan te leveren hoeveelheid Naam en adres van de entrepothouder Adres van de opslagplaats Partiets nummer Indskibningshavn MÃ ¦ngde til levering fob Lagerindehaverens navn og adresse Lagerplads Number of lot Port of shipment Tonnage fob Address of store Town at which stored 1 Port de la CommunautÃ © Hafen der Gemeinschaft 15 000 t UGCAF 61 , rue Lafayette 75 441 Paris Cedex 09 Gennevilliers Porto della ComunitÃ l Haven van de Gemeenschap FÃ ¦lleskabshavne Community Pon